DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The examiner notes that this this application includes one or more claim limitations that do not use the word “means,” and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. coating member, see claims 1 and 10) that is coupled with functional language (i.e. configured to, see claims 1 and 10) but also recites sufficient structure (i.e. ink holding member, see claims 1 and 10) to perform the recited function and thus are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda Motor Co. (JP2007-105830, cited by applicant).


[AltContent: textbox (Tip end )][AltContent: arrow]
[AltContent: textbox (Tap hole within this area)][AltContent: ][AltContent: textbox (Bottom of tap hole)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Bolt head being on opposite side of the tip end which first entered the tap hole from a bottom of the tap hole)][AltContent: textbox (Threaded shaft )][AltContent: arrow]
    PNG
    media_image1.png
    73
    114
    media_image1.png
    Greyscale

[AltContent: textbox (Portion of sponge that contacts with bolt head)][AltContent: arrow]           
    PNG
    media_image2.png
    344
    360
    media_image2.png
    Greyscale


[AltContent: textbox (2nd interpretation of Accommodating member being formed as the reduced inner space of 121)]
[AltContent: ]
    PNG
    media_image2.png
    344
    360
    media_image2.png
    Greyscale

In reference to claim 8, Honda Motor Co. discloses that the ink holding member is formed to be movable (i.e. by being restorable, see paragraph 8) along an extending direction (i.e. vertical direction or along a longitudinal axis) of the mandrel (Figure 10), and the insert insertion tool further comprises a pressing member (at 125 or see figure below for a second interpretation) for pressing the ink holding member against the rear end of the insert mounted on the mandrel (Figure 10). 
[AltContent: textbox (2nd interpretation of a Pressing member )][AltContent: arrow]
    PNG
    media_image2.png
    344
    360
    media_image2.png
    Greyscale


[AltContent: textbox (Accommodating member being formed as the reduced inner space of 121)]
[AltContent: ]
    PNG
    media_image2.png
    344
    360
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Honda Motor Co. (JP2007-105830, cited by applicant) in view of McCullough et al. (2012/0096993). 

In reference to claim 6, Honda Motor Co. discloses a method for inserting an insert (i.e. a bolt) comprising: mounting an insert (see insert or bolt on page 5 above and see paragraph 6 for disclosing; “a bolt (not shown) is fitted to a fitting portion 122 ....”) on so as to be or remain supported by or suspended from” or as being; “so as to be attached to or unified with”. The bolt is “supported by or suspended from” the mandrel at 122 or is “attached to or unified with” the mandrel at 122 thereby meeting the definitions above and thus the limitations of the claim) a mandrel (121) provided in an insert insertion tool (i.e. wrench), applying ink (see paragraph 6 disclosing; “At that time, the bolt head is marked with a sponge 123 containing a marker liquid…”) to a rear end (lower end of bolt head 32) on an opposite side of a tip end (see tip end on page 5 above) that first enters a tap hole, of the insert mounted on the mandrel by a coating member (123) provided in the insert insertion tool (Figure 10), but lacks, the method step of inserting the ink-coated insert into the tap hole by the insert insertion tool. However, McCullough et al. teach that it is old and well known in the art at the time the invention was made to provide a method of inserting an insert (i.e. bolt 30) into a nut or other threaded opening (see paragraph 20), the method including; inserting a bolt head (28) of the insert/bolt into a socket (16, similar to the inserting method taught by Honda Motor Co., see paragraph 6), and then inserting (by positioning the bolt in a threaded opening, see paragraph 20 for disclosing; “In this position, a, user may, with one hand, position the bolt on a nut (or some other threaded opening) and install the bolt 30…”) the insert (note; at least the threads of insert 30 are inserted and the head would be ink-coated from element 123, as previously disclosed by Honda Motor Co.) into the hole by an insert insertion tool (10, paragraphs 20-21 and Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inserting method, of Honda Motor Co., with the known . 
		
Allowable Subject Matter
Claims 7, is allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a method for inserting an insert. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of; inserting the insert mounted on the mandrel into a tap hole by the insert insertion tool and then applying ink to a rear end on an opposite side of a tip end that first enters the tap hole…by a coating member provided in the insert insertion tool, together in combination with the rest of the limitations of the independent claims. The examiner further notes that it would not be obvious to modify the prior art method because once the insert is mounted into the insertion tool, it will be marked with ink before being inserted into the tap hole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yui (2009/0158569), Li (9550287), Hondo (9421676), Minato Shiyouji (JPS53-115999, cited by applicant) and JP (JPH0476369, cited by applicant hereafter referred to as JP’369). Yui discloses an insert insertion tool having a mandrel (11) on which an insert (21) is mounted (Figures 1-13), but lacks, the coating member . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723